Exhibit 10.1

 

NEOGENOMICS, INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made and entered into as of
the _____ day of ______________________, 20__ by and between NeoGenomics, Inc.,
a Nevada corporation (the “Corporation”), and ___________________________
(“Indemnitee”).  

WITNESSETH:

 

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers or in other capacities unless they are
provided with adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation;

WHEREAS, the uncertainties relating to indemnification have increased the
difficulty of attracting and retaining such persons;

WHEREAS, the Board of Directors of the Corporation has determined that the
increased difficulty in attracting and retaining such persons is detrimental to
the best interests of the Corporation's stockholders and that the Corporation
should act to assure such persons that there will be increased certainty of such
protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Corporation
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Corporation free from undue concern that
they will not be so indemnified; and

WHEREAS, the Indemnitee does not regard the protection available under the
Corporation's Articles of Incorporation, Bylaws and insurance as adequate in the
present circumstances, and may not be willing to serve the Corporation without
adequate protection, and the Corporation desires the Indemnitee to continue to
serve the Corporation.

NOW, THEREFORE, in consideration of Indemnitee’s agreement to provide services
to the Corporation and/or certain of its affiliates as contemplated hereby, the
mutual agreements contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
stipulate and agree as follows:

ARTICLE I
Definitions

Section 1.1.As used herein, the following words and terms shall have the
following respective meanings (whether singular or plural):

“Articles of Incorporation” means the Articles of Incorporation of the
Corporation (as they may be amended or restated from time to time).

“Board of Directors” means the board of directors of the Corporation.

 

--------------------------------------------------------------------------------

 

“Bylaws” means the bylaws of the Corporation (as they may be amended or restated
from time to time).  

“Change of Control” means:

(i)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(5) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%) or more of
either (1) the then outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (2) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control:  (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any entity controlled by the Corporation or (D)
any acquisition by any entity pursuant to a transaction which complies with
clauses (1) and (2) of subsection (iii) of this definition;

(ii)Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than forty
percent (40%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
and (2) at least a majority of the members of the board of directors of the
corporation, or the similar managing body of a non-corporate entity,

2

--------------------------------------------------------------------------------

 

resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board of Directors, providing for such Business Combination.

“Covered Capacity” means, with respect to any person, that such person (or a
person for whom he is serving as a legal representative) is or was a director,
officer, employee or agent of the Corporation, or is or was serving at the
request of the Corporation as director, manager, officer, trustee, general
partner, member, fiduciary, employee or agent of (i) a subsidiary of the
Corporation or (ii) any other enterprise.

“Expenses” include all direct and indirect costs, fees and expenses of any type
or nature, including, without limitation, all attorneys’ fees and costs,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, fees of private investigators and professional advisors, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, fax transmission charges, secretarial services and all other disbursements
or expenses in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in, settlement or
appeal of or otherwise participating in a Proceeding, including reasonable
compensation for time spent by Indemnitee for which he is not otherwise
compensated by the Corporation or any third party.  “Expenses” also include
expenses incurred in connection with any appeal resulting from any Proceeding,
including the premium for, security for, and other costs relating to, any cost
bond, supersedeas bond or other appeal bond or its equivalent.  “Expenses” do
not include amounts paid in settlement by Indemnitee or the amount of judgments
or fines against Indemnitee.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
five years previous to his selection or appointment has been, retained to
represent: (i) the Corporation or Indemnitee in any matter material to either
such party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  The term “Independent Counsel” does not include any
person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement, the Bylaws of the Corporation or under any agreement between
Indemnitee and the Corporation.

“NRS’ means the Nevada Revised Statutes.

“Proceeding” includes a threatened, pending or completed action, suit,
arbitration, alternate dispute resolution, investigation, inquiry,
administrative hearing, appeal or any other actual, threatened or completed
proceedings with or brought in the right of the Corporation or otherwise and
whether civil, criminal, administrative or investigative in nature.

ARTICLE II
Services by Indemnitee

Section 2.1.Indemnitee agrees to serve or continue to serve in his current
capacity or capacities as a director, officer, employee, agent or fiduciary of
the Corporation.  Indemnitee may also serve, as the Corporation may reasonably
request from time to time, as a director, officer,

3

--------------------------------------------------------------------------------

 

employee, agent or fiduciary of any other corporation, partnership, limited
liability company, association, joint venture, trust, employee benefit plan or
other enterprise in which the Corporation has an interest.  Indemnitee and the
Corporation each acknowledge that they have entered into this Agreement as a
means of inducing Indemnitee to serve the Corporation in such
capacities.  Indemnitee may at any time and for any reason resign from such
position or positions (subject to any other contractual obligation or any
obligation imposed by operation of law).  The Corporation shall have no
obligation under this Agreement to continue Indemnitee in any such position for
any period of time and shall not be precluded by the provisions of this
Agreement from removing Indemnitee from any such position at any time.

ARTICLE III
Third Party Proceedings

Section 3.1.The Corporation shall indemnify Indemnitee if he was or is a party
or is threatened to be made a party to any Proceeding, except an action by or in
the right of the Corporation, by reason of the fact that he is or was serving or
acting in a Covered Capacity, against Expenses, judgments, fines and amounts
paid in settlement actually and reasonably incurred by Indemnitee in accordance
with Article VIII in connection with the Proceeding if he:  (a) is not liable
pursuant to NRS 78.138 or (b) acted in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to any criminal action or Proceeding, had no
reasonable cause to believe his or her conduct was unlawful.  The termination of
any Proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent, does not, of itself, create a presumption that
Indemnitee is liable pursuant to NRS 78.138 or did not act in good faith and in
a manner which Indemnitee reasonably believed to be in or not opposed to the
best interests of the Corporation or that, with respect to any criminal action
or proceeding, he had reasonable cause to believe that his or her conduct was
unlawful.

ARTICLE IV
Derivative Actions

Section 4.1.The Corporation shall indemnify Indemnitee if he was or is a party
or is threatened to be made a party to any threatened, pending or completed
action or suit by or in the right of the Corporation to procure a judgment in
its favor, by reason of the fact that Indemnitee is or was serving or acting in
a Covered Capacity, against Expenses actually and reasonably incurred by
Indemnitee in accordance with Article VIII and amounts paid in settlement
thereof if Indemnitee:  (a) is not liable pursuant to NRS 78.138, or (b) acted
in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Corporation.  Indemnification may not be
made for any claim, issue or matter as to which Indemnitee has been adjudged by
a court of competent jurisdiction, after exhaustion of all appeals therefrom, to
be liable to the Corporation or for amounts paid in settlement to the
Corporation, unless and only to the extent that the court in which the action or
suit was brought or other court of competent jurisdiction determines upon
application that in view of all the circumstances of the case, the person is
fairly and reasonably entitled to indemnity for such Expenses as the court deems
proper.

 

4

--------------------------------------------------------------------------------

 

ARTICLE V
Party Who is Wholly or Partially Successful

Section 5.1.Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to or a participant in and is successful on
the merits or otherwise in any Proceeding or in defense of any claim, issue or
matter in any Proceeding, in whole or in part, to which Indemnitee was or is a
party or is otherwise involved by reason of the fact that he is or was serving
or acting in a Covered Capacity, the Corporation shall indemnify and hold
harmless Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee in accordance with Article VIII in connection with any Proceeding or
defense.  If Indemnitee is not wholly successful in the Proceeding, the
Corporation shall indemnify and hold harmless Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection with each
claim, issue or matter on which Indemnitee was successful.  The termination of
any claim, issue or matter in the Proceeding by dismissal, with or without
prejudice, by reason of settlement, judgment, order or otherwise, shall be
deemed to be a successful result as to such Proceeding, claim, issue or matter,
so long as there has been no finding that Indemnitee (i) is liable pursuant to
NRS 78.138 or (ii) did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation, and, with respect to any criminal proceeding or action, had no
reasonable cause to believe his or her conduct was unlawful.

ARTICLE VI
Expenses as Witness

Section 6.1.To the extent Indemnitee is, by reason of his or her serving or
acting in a Covered Capacity, a witness in any Proceeding to which Indemnitee is
not a party, Indemnitee shall be indemnified and held harmless against all
Expenses actually and reasonably incurred by him or on his behalf in accordance
with Article VIII in connection with the Proceeding and his or her acting as a
witness in it.

ARTICLE VII
Exclusions

Section 7.1.Notwithstanding the foregoing, indemnification, unless ordered by a
court pursuant to NRS 78.7502 or for the advancement of Expenses made pursuant
to Section 8.1, shall not be made to or on behalf of the Indemnitee if he or she
is adjudged by a court of competent jurisdiction, after exhaustion of all
appeals therefrom, to be liable for intentional misconduct, fraud or a knowing
violation of law.

Section 7.2.Notwithstanding any provision in this Agreement, the Corporation is
not obligated under this Agreement to make any indemnification payments in
connection with any claim made against Indemnitee:

(a)For which payment has actually been received by or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount actually received under any insurance policy,
contract, agreement or other indemnity provision or otherwise;

5

--------------------------------------------------------------------------------

 

(b)For an accounting of profits made from the purchase and sale, or sale and
purchase, by Indemnitee of securities of the Corporation within the meaning of
Section 16(b) of the Exchange Act; or

(c)Except as provided for in Sections 8.1 of this Agreement, in connection with
any Proceeding or any part of any Proceeding, initiated by Indemnitee, including
those initiated against the Corporation or its officers, directors or employees,
unless (i) the Board of Directors authorizes the Proceeding or part thereof
before its initiation, (ii) the Proceeding was commenced following a Change of
Control or (iii) the Corporation provides the indemnification in its sole
discretion, pursuant to the powers vested in the Corporation under applicable
law.

ARTICLE VIII
Advancement of Expenses

Section 8.1.Notwithstanding any other provision of this Agreement and to the
fullest permitted by applicable law, the Corporation shall advance the Expenses
incurred by Indemnitee in connection with any Proceeding to which Indemnitee was
or is a party or is otherwise involved by reason of the fact that he is or was
serving or acting in a Covered Capacity, as soon as practicable but in any event
not more than ten (10) days after receipt by the Corporation of a statement
requesting the advances, whether the statement is submitted before or after
final disposition of any Proceeding.  Unless otherwise required by law, the
Corporation shall not require that Indemnitee provide any form of security for
repayment of or charge any interest on any amounts advanced pursuant to this
Section 8.1.  The advances shall be made without regard to Indemnitee’s ability
to repay the Expenses and without regard to any belief or determination as to
Indemnitee’s ultimate entitlement to be indemnified.  Advances shall include any
and all reasonable Expenses incurred in pursuing a Proceeding to enforce the
right of advancement, including Expenses incurred in preparing statements to the
Corporation to support the advances claimed.  Indemnitee qualifies for advances,
to the fullest extent permitted by applicable law, solely upon the execution and
delivery to the Corporation of an undertaking providing that Indemnitee
undertakes to repay the advance to the extent it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Corporation under the
provisions of this Agreement, the Articles of Incorporation or an agreement
between the Corporation and Indemnitee.  This section does not apply to any
claim made by Indemnitee for any indemnification payment that is excluded
pursuant to Section 7.2 of this Agreement.

ARTICLE IX
Notices

Section 9.1.Indemnitee agrees to notify the Corporation in writing promptly
after being served with any summons, citation, subpoena, complaint, indictment,
inquiry, information request or other document relating to any Proceeding or
matter which may be subject to indemnification, hold harmless or exoneration
rights or the advancement of expenses; provided, however, that the failure of
Indemnitee to so notify the Corporation shall not relieve the Corporation of any
obligation it may have to Indemnitee under this Agreement or
otherwise.  Indemnitee may deliver to the Corporation a written application to
indemnify and hold harmless Indemnitee in accordance with this Agreement.  The
application may be delivered from time to time and may be amended

6

--------------------------------------------------------------------------------

 

and supplemented and at such times as Indemnitee deems appropriate in his or her
sole discretion.  After a written application for indemnification is delivered
by Indemnitee, Indemnitee’s entitlement to indemnification shall be determined
pursuant to Articles X, XI and XII of this Agreement.

ARTICLE X
Procedures

Section 10.1.To the fullest extent permitted by law, the indemnification
provided for in this Agreement shall be deemed mandatory.  To the extent that,
under applicable law, any indemnification provided for in this Agreement is
treated as discretionary, any indemnification determination, unless ordered by a
court or advanced pursuant to Section 8.1 of this Agreement, may be made by the
Corporation only as authorized in the specific case upon a determination that
the indemnification of Indemnitee is proper in the circumstances.  Such
determination must be made:

(i)by the stockholders of the Corporation;

(ii)by the Board of Directors by a majority vote of a quorum consisting of
directors who are not parties to the Proceeding;

(iii)if a majority vote of a quorum of directors not parties to the Proceeding
so orders, by Independent Counsel in a written opinion; or

(iv)if a quorum consisting of directors who are not parties to the Proceeding
cannot be obtained, by Independent Counsel in a written opinion.

Notwithstanding the foregoing, if at any time during the two (2) year period
prior to the date of any written application for indemnification submitted by
Indemnitee in connection with a particular Proceeding there shall have occurred
a Change of Control, the Board of Directors shall direct (unless Indemnitee
otherwise agrees in writing) that the indemnification determination shall be
made by Independent Counsel in a written opinion.

Section 10.2.If the determination of Indemnitee’s entitlement to indemnification
is to be made by Independent Counsel, the Independent Counsel must be selected
as provided in this Section 10.2.  The Independent Counsel shall be selected by
Indemnitee and Indemnitee must give written notice to the Corporation advising
it of the Independent Counsel’s identity so selected, unless Indemnitee requests
in writing that the Independent Counsel be selected by the Board of
Directors.  If the Independent Counsel is selected by the Board of Directors,
the Corporation must given written notice to Indemnitee setting forth the
identity of the Independent Counsel.  In either event, Indemnitee or the
Corporation, as the case may be, may, within ten (10) days after the written
notice of selection is received, deliver to the other party a written objection
to the selection.  These objections may be asserted only on the grounds that the
Independent Counsel selected does not meet the requirements of an “Independent
Counsel” as defined in Article I of this Agreement, and the objection must set
forth with particularity the factual basis of the assertion.  Absent a proper
and timely objection, the person so selected shall act as Independent
Counsel.  If within twenty (20) days after submission by Indemnitee of a request
for indemnification, no Independent Counsel has been selected, either the
Corporation or Indemnitee may petition a court with jurisdiction over

7

--------------------------------------------------------------------------------

 

the parties for resolution of the objection and/or the appointment of a person
to be Independent Counsel selected by the court.

Section 10.3.The Corporation agrees to pay the reasonable fees and Expenses of
Independent Counsel in accordance with Article VIII and to fully indemnify and
hold the Independent Counsel harmless against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or the
Independent Counsel’s engagement.

Section 10.4.The Corporation must promptly advise Indemnitee in writing if a
determination is made that Indemnitee is not entitled to indemnification and
must include a description of the reasons or basis for denial.  If it is
determined Indemnitee is entitled to indemnification, the payment to Indemnitee
must be made as soon as practicable but in no event more than ten (10) days
after the determination.  Indemnitee must reasonably cooperate with the persons
making the determination and, upon request, must provide such persons with
documents and information (which are not privileged or otherwise protected)
reasonably available to Indemnitee and reasonably necessary to the
determination.  All Expenses incurred by Indemnitee in cooperating with the
persons making the determination shall be paid by the Corporation (irrespective
of the determination as to indemnification) and the Corporation hereby
indemnifies and agrees to hold Indemnitee harmless from those Expenses.

ARTICLE XI
Presumptions

Section 11.1.In determining whether Indemnitee is entitled to indemnification
under this Agreement, the person or persons making the determination must
presume that Indemnitee is entitled to indemnification under this Agreement and
the Corporation has the burden of proof to overcome that presumption.  Moreover,
if at any time during the two (2) year period prior to the date of any written
application for indemnification submitted by Indemnitee in connection with a
particular Proceeding or other matter there shall have occurred a Change of
Control, the foregoing presumption may only be overcome by clear and convincing
evidence.  Neither of the following is a defense to an action seeking a
determination granting indemnity to Indemnitee or creates a presumption that
Indemnitee has not met the applicable standard of conduct:  (i) the failure of
the Corporation (including its directors or Independent Counsel) to have made a
determination before the beginning of an action seeking a ruling that
indemnification is proper nor (ii) an actual determination by the Corporation
(including its directors or Independent Counsel) that Indemnitee has not met the
applicable standard of conduct.

Section 11.2.If the persons or entity selected under Article X of this Agreement
to determine whether Indemnitee is entitled to indemnification has not made a
determination within thirty (30) days after receipt by the Corporation of the
request for it, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee is entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact or
an omission of material fact necessary to make his or her statements not
materially misleading made in connection with the request for indemnification
(which misstatement or omission is shown by the Corporation to be of sufficient
importance that it would likely alter the applicable determination) or (ii) a
final judicial determination that indemnification is expressly prohibited under
applicable law.  The thirty (30) day period may be extended for a reasonable
time, not to exceed fifteen (15) additional days,

8

--------------------------------------------------------------------------------

 

if the persons or entity making the determination requires the additional time
for obtaining or evaluating documents or information.

Section 11.3.The termination of any Proceeding or any claim therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere
does not (except as expressly provided elsewhere in this Agreement) of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not meet any particular standard of conduct, did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Corporation or, with respect to
any criminal Proceeding, that Indemnitee had reasonable cause to believe his or
her conduct was unlawful.

Section 11.4.In determining good faith, Indemnitee must be deemed to have acted
in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Corporation if Indemnitee’s action is based
on the records or books of account of the Corporation, including financial
statements, or on information, opinions, reports or statements supplied to
Indemnitee by the directors or officers of the Corporation or other enterprise
in the course of their duties, or on the advice of legal counsel for the
Corporation or the enterprise or on information or records given or reports made
by an independent certified public accountant or by an appraiser or other
expert.

Section 11.5.The knowledge and actions or failures to act of any other director,
officer, trustee, partner, member, fiduciary, agent or employee of the
Corporation or other enterprise shall not be imputed to Indemnitee for the
purposes of determining his or her right to indemnification.

ARTICLE XII
Remedies of Indemnitee

Section 12.1.If a determination is made that Indemnitee is not entitled to
indemnification under this Agreement, any judicial Proceeding or arbitration
begun pursuant to this Agreement must be conducted in all respects as a de novo
trial or arbitration, on the merits, and Indemnitee shall not be prejudiced by
reason of the adverse determination.  In such a Proceeding or arbitration,
Indemnitee is presumed to be entitled to indemnification and the Corporation has
the burden of proving Indemnitee is not entitled to be indemnified.  Moreover,
if at any time during the two (2) year period prior to the date of any written
application for indemnification submitted by Indemnitee in connection with a
particular Proceeding or other matter there shall have occurred a Change of
Control, the Corporation will be deemed to have satisfied such burden only if it
meets the standard of proof by clear and convincing evidence.  The Corporation
may not refer to or introduce into evidence any determination made pursuant to
Section 11.1 of this Agreement adverse to Indemnitee for any purpose.  If
Indemnitee begins a judicial Proceeding or arbitration seeking indemnification,
Indemnitee is not required to reimburse the Corporation for any advances
pursuant to Section 8.1 of this Agreement until a final determination is made
with respect to Indemnitee’s right to indemnification, after all rights of
appeal have been exhausted or lapsed.

Section 12.2.If it has been determined that Indemnitee is entitled to
indemnification, the Corporation is bound by that determination in any judicial
Proceeding or arbitration commenced by Indemnitee seeking to compel the
indemnification, absent (i) a misstatement by Indemnitee of a material fact or
an omission of a material fact necessary to make Indemnitee’s statement not

9

--------------------------------------------------------------------------------

 

materially misleading connected with the request for indemnification (which
misstatement or omission is shown by the Corporation to be of sufficient
importance that it would likely alter the applicable determination) or (ii) a
prohibition of the indemnification under applicable law.  In any Proceeding or
arbitration commenced by Indemnitee seeking indemnification, the Corporation is
precluded from asserting that the procedures and presumptions of this Agreement
are not valid, binding and enforceable and must stipulate that the Corporation
is bound by all the provisions of this Agreement.

ARTICLE XIII
Contribution; Joint Liability

Section 13.1.To the fullest extent permissible under applicable law, if the
indemnification rights provided for in this Agreement are unavailable to
Indemnitee in whole or in part for any reason whatsoever (other than by reason
of the language of any express exclusion contained in this Agreement), the
Corporation, instead of indemnifying and holding harmless Indemnitee, must
contribute to the payment thereof, in the first instance, by paying the entire
amount incurred by Indemnitee, whether for judgments, liabilities, fines,
penalties, amounts paid or to be paid in settlement and/or for Expenses, in
connection with any Proceeding without requiring Indemnitee to contribute to the
payment, and the Corporation hereby waives and relinquishes any right of
contribution it may have at any time against Indemnitee.  The Corporation shall
not enter into any settlement of any Proceeding in which the Corporation is
jointly liable with Indemnitee, or would be joined in the Proceeding, unless the
settlement provides for a full and final release of all claims asserted against
Indemnitee.  The Corporation hereby agrees to fully indemnify and hold harmless
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Corporation other than Indemnitee who may be
jointly liable with Indemnitee.

ARTICLE XIV
Subrogation

Section 14.1.If any payment is made under this Agreement, the Corporation is
subrogated to the extent of such payment to all the rights of recovery of
Indemnitee, who must within a reasonable period of time after payment execute
all papers required and take all action necessary to secure those rights,
including the execution of such documents as are necessary to enable the
Corporation to bring suit to enforce those rights.

ARTICLE XV
Severability

Section 15.1.If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, each portion of any paragraph
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself held to be invalid, illegal or unenforceable) shall not in any way
be affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, but not limited to, each such portion
of any paragraph containing any such provision held to be invalid,

10

--------------------------------------------------------------------------------

 

illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.

ARTICLE XVI
Miscellaneous

Section 16.1.Non-Exclusivity of Rights.  The rights of Indemnitee under this
Agreement are not exclusive of any other rights to which Indemnitee may at any
time be entitled under the law, the Articles of Incorporation, the Bylaws or any
agreement.  The indemnification and advancement of Expenses for Indemnitee who
has ceased to be a director, officer, employee or agent shall continue in full
force and effect and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.  The rights of Indemnitee under this Agreement
shall be contract rights.  No amendment, alteration or repeal of this Agreement
can limit or restrict any right of Indemnitee under this Agreement with respect
to any action taken before the amendment, alteration or repeal.  If a change in
applicable law permits greater indemnification than that which would be afforded
under this Agreement, it is the intent of the Corporation that Indemnitee shall
enjoy by this Section 16.1 the greater benefits so afforded.  Except as provided
in this Section 16.1 with respect to changes in applicable law which broaden the
right of Indemnitee to be indemnified by the Corporation, no supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by each of the parties hereto.

Section 16.2.Acknowledgment of Certain Matters.  Both the Corporation and
Indemnitee acknowledge that in certain instances, applicable law or public
policy may prohibit indemnification of Indemnitee by the Corporation under this
Agreement or otherwise.  Indemnitee understands and acknowledges that the
Corporation has undertaken or may be required in the future to undertake, by the
Securities and Exchange Commission, to submit the question of indemnification to
a court in certain circumstances for a determination of the Corporation’s right
under public policy to indemnify Indemnitee.

Section 16.3.Waivers.  The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted.  Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

Section 16.4.Enforcement.  The Corporation expressly confirms and agrees that it
has entered into this Agreement in order to induce the Indemnitee to continue to
serve as an officer or director of the Corporation, and acknowledges that the
Indemnitee is relying upon this Agreement in continuing in such capacity.

 

11

--------------------------------------------------------------------------------

 

Section 16.5.Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are superseded by this Agreement.

Section 16.6.Certain Rights.  The right to be indemnified or to the advancement
or reimbursement of Expenses (i) is intended to be retroactive and shall be
available as to events occurring prior to the date of this Agreement and (ii)
shall continue after any rescission or restrictive modification of such
provisions as to events occurring prior thereto.  Nothing in this Agreement,
expressed or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any person other than the parties to this Agreement
and their respective heirs, personal representatives, successors and assigns.

Section 16.7.Governing Law; Venue.  This Agreement shall be construed in
accordance with and governed by the laws of the State of Nevada without regard
to any principles of conflict of laws that, if applied, might permit or require
the application of the laws of a different jurisdiction.  The parties hereby
agree that any dispute that may arise between them arising out of or in
connection with this Agreement shall be adjudicated before a court located in
Lee County, Florida  and they hereby submit to the exclusive jurisdiction of the
courts of the State of Florida located in Fort Myers, Florida, and of the
federal courts having jurisdiction in such district with respect to any action
or legal proceeding commenced by either party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Agreement.

Section 16.8.Headings.  The Article and Section headings in and referred to in
this Agreement are for convenience of reference only, and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.

Section 16.9.Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.

Section 16.10.Use of Certain Terms.  As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection, or other subdivision.  Whenever the context may require,
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

[signatures appear on following page]




12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

NEOGENOMICS, INC.

 

 

By:

 

Name:

 

Title:

 

 

INDEMNITEE

 

 

 

 

Name:

 

13